Per Curiam.
The court concludes after a review of the record in this attempted first-degree murder case that the jury acting reasonably could have been convinced by the evidence presented beyond a reasonable doubt that the plaintiff in error when he fired the gun at the victim’s chest had the requisite intent to kill that person.
Furthermore, the court concludes the struggle between the plaintiff in error and the victim after he was shot, was a sufficient intervening extraneous factor but for the occurrence of which, the plaintiff in error would have succeeded in killing the victim. The plaintiff in error *771acted with intent to kill but was unsuccessful in his attempt. See: State v. Damms (1960), 9 Wis. 2d 183, 100 N. W. 2d 592; Huebner v. State (1967), 33 Wis. 2d 505, 147 N. W. 2d 646.
The judgment is affirmed.